[ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.27 MASTER SERVICES AGREEMENT This Master Services Agreement (the “Agreement”), dated as of December 15, 2003, is between Chordiant Software, Inc., a Delaware corporation (“Chordiant”), on the one hand, and Ness Global Services, Inc. a Pennsylvania corporation (“Ness Global”), Ness Technologies India Ltd. (“Ness India”), an India company,and Ness Technologies, Inc., a Delaware corporation, (collectively, “Supplier”) on the other. Recitals Whereas, Supplier desires to provide to Chordiant, and Chordiant desires to obtain from Supplier, the services described in this Agreement on the terms and conditions set forth in this Agreement; and Whereas, Chordiant and Supplier have engaged in extensive negotiations and discussions that have culminated in the formation of the relationship described in this Agreement. Now, Therefore, for and in consideration of the agreements set forth below, Chordiant and Supplier agree as follows: 1. Definitions and Construction 1.1Definitions.The terms used in this Agreement with initial capital letters have the meanings set forth in Exhibit 1. 1.2Interpretation. (a)The Exhibits attached to this Agreement are hereby incorporated into and deemed part of this Agreement.All references to “Agreement” herein include the Exhibits to this Agreement.All references to “Exhibits” herein include the attachments to such Exhibits. (b)The headings preceding the text of Articles, Sections and the headings to Exhibits, the table of contents and the table of Exhibits included in or attached to this Agreement are used for convenience only and are not to be considered in construing or interpreting this Agreement. (c)Any reference to an Exhibit, Section or Article shall be to such Exhibit, Section or Article of this Agreement, unless otherwise expressly provided. (d)References to any Law refer to such Law in changed or supplemented form, or to a newly adopted Law replacing a previous Law. (e)The use of the terms “including,” “include” or “includes” shall in all cases herein mean “including without limitation,” “include without limitation” or “includes without limitation,” respectively. (f)Words conveying the singular include the plural and vice versa where the context so requires. (g)The Parties acknowledge and agree that they have mutually negotiated the terms and conditions of this Agreement and that any provision contained herein with respect to which an issue of interpretation or construction arises shall not be construed to the detriment of the drafter on the basis that such Party or its professional advisor was the drafter, but shall be construed according to the intent of the Parties as evidenced by the entire Agreement. 1.3Order of Precedence.Except as otherwise expressly set forth in the body of this Agreement or in an Exhibit, in the event of a conflict, ambiguity or inconsistency between the provisions in the body of this Agreement and any Exhibit, the provisions in the body of this Agreement shall prevail. 2. Term 2.1Initial Term. The initial term of this Agreement shall commence on the Effective Date and continue until either the Initial Agreement Expiration Date, the last day of the final Extension Period, or such earlier date upon which this Agreement is terminated in accordance with its terms (the “Initial Term”). 2.2Renewal and Extension.Chordiant, in its sole discretion, upon no less than ninety (90) days advance notice prior to the end of the Initial Term and each extension thereof, may elect to extend the Initial Term for additional one year periods (each an “Extension Period”) on the terms, conditions and pricing in effect as of the date of the notice of extension. 3. Services 3.1Base Services Defined.The Base Services means the services, functions and responsibilities of Supplier, as they may evolve, be supplemented, enhanced, modified, or replaced (e.g., to keep pace with technological advancements and improvements in the methods of delivering Services) during the Term, including the following: (a)The services, functions and responsibilities that relate to each Line of Business described in this Agreement, the Transition Plan and any Statement of Work; (b)The services, functions and responsibilities routinely performed prior to the Effective Date by the Affected Employees and the Affected Contractors or such other Chordiant employees and contractors whose services, functions or responsibilities were displaced or transitioned to Supplier as a result of this Agreement, even if such service, function or responsibility is not specifically described in this Agreement; provided that such service, function or responsibility is reasonably related to the Services described in this Agreement; (c)The services, functions, and responsibilities that are of a nature and type that would ordinarily be performed by the organization or part of the organization performing services similar to the Services within a company in the software industry, even if not specifically described in this Agreement; (d)Any services, functions or responsibilities required for the proper performance and delivery of the Services, whether or not expressly identified or described in this Agreement; (e)The Refresh of the Systems provided by Supplier; and (f)The joint development of a plan to extend the Software Engineering Institute’s Capability Maturity Model (SEI CMM) quality certifications of Supplier to Chordiant’s product line as soon as reasonably practicable after the Effective Date. 3.2Provision of Services. (a)Commencement Dates; Transition Services.Beginning on the Effective Date, Supplier shall provide the Transition Services as specified in the Transition Plan.The Transition Plan sets forth a number of Commencement Dates, and specifies which Services correspond to such Commencement Dates.Beginning on each Commencement Date, Supplier shall provide the Services that correspond with such Commencement Date.Chordiant shall have the right to set priorities regarding scheduling the performance of Services in accordance with the procedures set forth in the Policies and Procedures Manual. (b)Base Services.Supplier shall provide the Base Services as set forth in this Agreement, the Transition Plan and in each Statement of Work. (c)Increase in Personnel.If Chordiant requests additional services under a Line of Business (or multiple Lines of Business) that Supplier cannot provide with the aggregate number of EDC Personnel at the time of the request, then within [ * ] (or such time as agreed by the Parties) of the receipt of such request, Supplier will provide Chordiant with an estimate of the number of resources required to provide such services (the “Additional Personnel”).If Chordiant desires to add the Additional Personnel, the Parties will reflect the agreed upon additional EDC Personnel in a writing authorized by the Steering Committee, and Supplier will provide the Additional Personnel in accordance with the terms and prices set forth in this Agreement.Chordiant shall not be obligated to pay for any Additional Personnel unless approved in writing by Chordiant.Any increase in the EDC Personnel in accordance with this section shall be in Chordiant’s sole discretion and shall not be considered a New Line of Business. (d)Decrease in Personnel.Upon no less than six (6) weeks prior written notice, at any time after the [ * ] from the Effective Date, Chordiant shall be entitled to reduce the number of EDC Personnel in any quarter by up to [ * ] of the average EDC Personnel for the prior quarter, or [ * ] EDC Personnel, whichever is greater.The fees under this Agreement will be reduced to reflect the reduction in EDC Personnel, effective as of the effective date of the EDC Personnel reduction.There shall be no penalty or other fee associated with any such decrease. (e)Insourcing.Chordiant may insource, obtain from a third party, or otherwise remove from scope all or any portion of the Services then being provided by Supplier. (f)Suppliers.Supplier shall provide the Services to Chordiant and the Chordiant Affiliates in accordance with this Agreement.With respect to Supplier’s obligations and license grants contained in this Agreement, the term “Chordiant” shall include Chordiant and the Chordiant Affiliates. (g)Resources.Except as expressly provided otherwise in this Agreement, Supplier shall provide all facilities, assets, and resources (including personnel, communications lines, Equipment, and Software) necessary for delivering the Services and otherwise meeting its obligations under this Agreement.In addition, Supplier shall provide the shared common services set forth in Exhibit 13.The location of and standards for the facility(ies) shall be set forth in Exhibit 7.Supplier shall provide Chordiant with complete access (including any necessary security passes, keys, passwords, etc.) to all portions of Supplier Service Locations in which Supplier is providing the Services (not including other EDCs) and common areas, such that Chordiant may enter and access any part of such facilities, and all assets and resources in such facilities, at any time. (h)Delivery and Acceptance.Supplier shall deliver those Deliverables specified in a Statement of Work to Chordiant in accordance with the terms set forth in the Statement of Work.To the extent that a Statement of Work includes acceptance criteria for a Deliverable (the “Acceptance Criteria”), such Deliverable shall comply with such criteria in all material respects.If no Acceptance Criteria are stated in the Statement of Work, the Acceptance Criteria will conform with all specifications and Chordiant instructions for the Deliverables.Prior to delivery, Supplier shall test the Deliverables and immediately report to Chordiant any non-conformance with the Acceptance Criteria, and any other deficiency or defect in the Deliverable, including specifics regarding the nature of the failure thereof.Chordiant shall have the right to test the Deliverables [ * ].Supplier shall, at no cost to Chordiant (i.e., without applying toward billable time), correct any deficiencies that prevent such Deliverable from conforming to the Acceptance Criteria [ * ], unless otherwise agreed.In the event that the Deliverable does not conform to the Acceptance Criteria within this time, and in accordance with Supplier’s Right to Cure, Chordiant may [ * ]. 3.3Improved Technology.In providing the Services to Chordiant, at no additional cost and in addition to the Supplier’s obligations set forth in Exhibit 14, Supplier shall: (a) actively seek and identify opportunities to implement new technologies and methodologies advantageous to Chordiant’s business operations and, upon Chordiant’s approval, implement such technologies and methodologies; (b) maintain a level of technology used to provide the Services that (i) allows Chordiant to take advantage of technological advances in order to remain competitive, (ii) is at least current with the level of technology that Supplier uses in providing services to its other customers, and (iii) is at least current with the level of technology generally adopted from time to time in Chordiant’s industry (provided that the foregoing clause does not expand Supplier’s Refresh obligations specified in Exhibit 14); (c) provide to Chordiant Improved Technology for Chordiant’s evaluation in connection with the Services; and (d) meet with Chordiant periodically, at least once during every 180-day period (and more often if appropriate due to changes or improvements in the information technology industry or any technology relating to the Services), in accordance with procedures agreed upon by the Chordiant Account Executive, to inform Chordiant of any new information processing technology Supplier is developing or information technology trends and directions of which Supplier is otherwise aware that could reasonably be expected to have an impact on Chordiant or Chordiant’s business. 3.4Governmental Approvals.Supplier shall, at its own cost and expense, obtain and maintain all Governmental Approvals, and provide any notice to any Governmental Authority, that Supplier is required by Supplier Laws to obtain, maintain, or provide as a result of the provision or receipt of the Services.Upon request by either Party, the other Party shall provide to the requesting Party reasonable cooperation and assistance in obtaining Governmental Approvals hereunder. 3.5Changes in Law (a)Changes in Laws.Chordiant shall monitor and promptly identify and notify Supplier of all changes in Laws applicable to Chordiant and its jurisdictions that relate to the provision or receipt of the Services, other than Supplier Laws (“Chordiant Laws”).Supplier shall monitor and promptly identify and notify Chordiant of all changes in Laws applicable to Supplier and its jurisdictions that relate to the provision or receipt of the Services, including any such Laws related to data security, privacy, immigration and visas (“Supplier Laws”). (b)Effect of Changes in Laws. (i)Chordiant Laws.Supplier and Chordiant shall work together to identify the effect of changes in Laws on the provision or receipt of the Services.With respect to changes in Chordiant Laws, the Parties shall discuss modifications to the Services, if any, necessary to comply with such changes.Supplier shall promptly thereafter propose any adjustment to the applicable Fees associated with such modifications.Upon Chordiant’s consent, Supplier shall implement such modifications to the Services in a timely manner. (ii)Supplier Laws.With respect to changes in Supplier Laws,Supplier shall implement in a timely manner, at its own cost and expense (except with respect to Laws governing immigration and prevailing wages, or as otherwise provided in Exhibit 4), any changes in the Services required to comply with such changes; provided, that if such changes have a material effect on the cost, provision or receipt of the Services, Supplier shall obtain Chordiant’s consent before implementing such changes. (iii)Reduction in Services. If any change in Law, or change in the Services required to conform to any change in Law, for reasons beyond either Party’s reasonable control, results in a reduction (whether temporary or permanent) in the EDC Personnel greater than that allowed under Section 3.2(d), then Chordiant may elect either to (i) negotiate and implement an equitable adjustment to the applicable Fees, or (ii) terminate the affected portion of the Services as of the date specified by Chordiant in its notice of termination without payment of any Termination Fee, provided that Chordiant provides Supplier as much notice as reasonably practicable under the circumstances. 3.6Existing Technology; Architecture and Standards.Supplier shall (i) obtain the minimum hardware and software configuration and support all of the technologies identified in Exhibit 8, (ii) comply with Chordiant’s information management technical architecture and product standards as the same may be modified by Chordiant from time to time, and (iii) obtain and maintain the minimum dedicated communication lines identified in Exhibit 8. 3.7Knowledge Sharing.[ * ], and upon Chordiant’s request, Supplier shall meet with representatives of Chordiant in order to (a) explain how the Deliverables and other products developed work and are operated, (b) explain the test methodologies and scripts, (c) explain how the technical stack development process works, (d) explain how the Services are provided, and (e) provide such training and documentation that Chordiant may require for Chordiant to understand and operate the Systems and provide the Services after the expiration or termination of this Agreement [ * ]. 3.8Reports. Supplier shall provide to Chordiant, in a timely manner and a form acceptable to Chordiant, the reports set forth in Exhibit9, any other reports identified in this Agreement, and any reports Chordiant requests from time to time. 3.9Schedule Management.Supplier and Chordiant will jointly develop and maintain management plans for all Services, which will be made available to Chordiant at Chordiant’s request in an agreed upon format.Supplier will use industry established methodologies to track progress against plan milestones and will give Chordiant regular status updates on a weekly basis for the first two (2) quarters, and then monthly or as set forth in the Policies and Procedures Manual. 3.10Procurement.Unless otherwise agreed by the Parties, if Chordiant requests that Supplier obtain any New Equipment, then Supplier shall identify the most favorable terms (including the lowest cost) available to Supplier for any New Equipment, and in Chordiant’s sole discretion, either: (i) Chordiant shall loan the equipment to Supplier for its use solely on Chordiant’s behalf; or (ii) Supplier shall acquire the New Equipment on the most favorable terms as set forth in (x), (y) or (z) below.Supplier shall make available to Chordiant the benefit of any discounts or other favorable purchasing or lease arrangements it may enjoy through its relationships with third parties.Supplier shall, upon Chordiant’s request, (x) purchase the New Equipment on its own behalf or on behalf of Chordiant, (y) lease, or arrange for a third party to lease such New Equipment to Supplier or Chordiant, or (z) license, or arrange for a third party to license such New Equipment to Supplier or Chordiant.Prior to entering into any agreement with respect to the acquisition of New Equipment, Supplier shall provide Chordiant with all terms thereof, which shall be subject to Chordiant’s prior approval.Supplier agrees that it shall follow the process agreed upon by the Parties for such approval.Whichever Party manages the transportation of the New Equipment shall bear all risk of loss or damage thereto during transit.Chordiant shall pay to Supplier, the supplier, third party lessor or third party licensor, as applicable, the actual purchase, lease or license fees, and transportation costs, as applicable, for the New Equipment.Except as otherwise agreed by the Parties or as otherwise provided in this Agreement (1) all rights in and title to any New Equipment purchased by Supplier on behalf of Chordiant and paid for by Chordiant shall belong to Chordiant and Supplier shall take such measures as reasonably necessary for Chordiant to obtain and maintain title to New Equipment, (2) all New Equipment shall be new, and (3) Supplier shall bear all risk of loss or damage to all New Equipment located in a Supplier Service Location.All third party warranties with respect to New Equipment purchased on behalf of or leased or licensed to Chordiant shall run to and be for the express benefit of Chordiant.Upon notice at any time, Supplier, at Chordiant’s cost, shall return New Equipment owned by Chordiant to Chordiant at Chordiant’s request. 4. Transition; Acquisitions and Divestitures; Cooperation. 4.1Transition Services.Supplier shall perform all services, functions, and responsibilities necessary to accomplish the transition to Supplier of the Services to be provided by Supplier under the Lines of Business (the “Transition Services”), which shall last [ * ].Supplier shall perform the Transition Services in accordance with the Transition Plan and without causing a material disruption to Chordiant’s business.Exhibit 16 shall serve as the base for the final Transition Plan, which the Parties shall complete jointly no later than January 31, 2004.Supplier shall designate an individual who shall be responsible for managing and implementing the Transition Services (the “Supplier Transition Manager”), as well as individuals for each of Chordiant’s facilities and functions affected by the transition who shall be responsible for managing and implementing the Transition Services specific to such facilities and functions. Until the completion of the applicable Transition Services, the Supplier Transition Manager and each individual shall review with the Chordiant Account Executive the status of the Transition Services as often as may be reasonably requested by the Chordiant Account Executive. 4.2Transition Milestones.Supplier shall meet the Transition milestones relating to Supplier’s obligations under the Transition Plan.If Supplier fails to achieve any Critical Transition Milestone by the completion date specified for such milestone in the Transition Plan, subject to Supplier’s Right to Cure, Chordiant may elect to terminate the Line of Business in which the failure has occurred as of the date specified by Chordiant in its notice of termination without payment of any Termination Fee.Chordiant shall provide Supplier with as much advance notice as reasonably possible (including at Steering Committee Meetings) of any failures to achieve Critical Transition Milestones. 4.3Transitioned Personnel.Supplier shall use its best efforts to hire and employ Chordiant employees transitioned to Supplier under this Agreement (“Transitioned Personnel”) [ * ]. 4.4Acquisitions, New Chordiant Affiliates, and Divestitures (a)New Entities.With respect to Chordiant’s acquisition of other entities, the acquisition of Chordiant, or Chordiant’s inclusion of additional Chordiant Affiliates (collectively, “New Entities”), to the extent providing such services to the New Entities does not cause Supplier to violate its noncompete obligations to another existing customer, Supplier shall, as requested by Chordiant, provide support services as necessary to incorporate the New Entities’ information technology systems into the Systems, including those services specified in Exhibit 2, and provide the Services, whether all or a portion specified by Chordiant, to the New Entities in accordance with this Agreement. (b)Divestitures.If Chordiant divests itself of a business unit or entity, or removes a Chordiant Affiliate (collectively, “Divested Entities”), Supplier shall continue to provide, at Chordiant’s request, the Services to the Divested Entity for up to [ * ] under the then-current terms, conditions and pricing of this Agreement, including, without limitation, Supplier’s rights under Section 24.3(c).In addition, with respect to any such divestitures, Supplier shall provide support services to Chordiant, the Divested Entity, and the acquiring entity as necessary to transfer the Divested Entities’ information technology systems to a third party or enable such entity to provide information technology services to itself, including those services specified in
